                                                         United States District Court
                                                           Southern District of Texas

                                                              ENTERED
               IN THE UNITED STATES DISTRICT COURT            April 09, 2020
                FOR THE SOUTHERN DISTRICT OF TEXAS         David J. Bradley, Clerk
                         HOUSTON DIVISION


MARCUS LEE BENITEZ,              §
TDCJ #1985845,                   §
                                 §
               Petitioner,       §
                                 §
v.                               §
                                 §      CIVIL ACTION NO. H-18-2958
LORIE DAVIS, Director,           §
Texas Department of Criminal     §
Justice - Correctional           §
Institutions Division,           §
                                 §
               Respondent.       §


              AMENDED MEMORANDUM OPINION AND ORDER


     Marcus Lee Benitez (TDCJ #1985845) filed a Petition for a Writ

of Habeas Corpus By a Person in State Custody (“Petition”) (Docket

Entry No. 1) to challenge an aggravated robbery conviction entered

against him in 2015.   In a Memorandum Opinion and Order entered on

March 21, 2019, the court granted Respondent [Lorie] Davis’s Motion

for Summary Judgment after finding that the Petition was untimely

and entered a Final Judgment dismissing this action as barred by

the governing one-year statute of limitations (Docket Entry Nos.

27, 28).   On September 24, 2019, the court set aside the Final

Judgment and vacated the Memorandum Opinion and Order under Rule

59(e) of the Federal Rules of Civil Procedure after considering

post-judgment briefing from both parties (Docket Entry No. 53).

     Now pending is Respondent Davis’s Amended Motion for Summary

Judgment with Brief in Support (“Respondent’s Amended MSJ”) (Docket
Entry No. 58), which presents additional evidence and argues that

the Petition must be dismissed because it is barred by the one-year

statute of limitations on federal habeas review. Benitez has filed

Petitioner’s Response to Respondent’s Amended Motion for Summary

Judgment   (“Petitioner’s    Response”)(Docket   Entry   No.   59)   and

Petitioner’s Motion in Opposition to Respondent’s Amended Motion

for Summary Judgment (“Petitioner’s Motion in Opposition”) (Docket

Entry No. 62).1     After considering all of the pleadings, the state

court records, and the applicable law, the court will grant

Respondent’s Amended MSJ and will dismiss this action for the

reasons explained below.


               I.    Background and Procedural History

     In 2014 a grand jury in Harris County, Texas, returned an

indictment against Benitez in Cause Number 1413994, charging him

with aggravated robbery of an elderly person.2     The indictment was

enhanced for purposes of punishment with allegations showing that

Benitez was a habitual offender who had at least two prior felony

convictions for burglary of a habitation and assault on a family



     1
      Benitez has filed two substantially similar copies of
Petitioner’s Motion in Opposition (Docket Entry No. 60, 62).
Because the submissions are nearly identical, the court will refer
only to the most recently filed version of Petitioner’s Motion in
Opposition (Docket Entry No. 62).
     2
      See Indictment, Docket Entry No. 19-7, p. 16. For purposes
of identification, all page numbers refer to the pagination
imprinted at the top of the page by the court’s Electronic Case
Filing (“ECF”) system.

                                  -2-
member.3     After the indictment was returned the State gave notice

of its intention to introduce evidence of an extraneous offense of

burglary of a habitation that was committed by Benitez as well as

several additional felony convictions that had been entered against

him   previously   for   burglary   of    a   habitation,   burglary   of   a

building, multiple counts of theft, and more than one assault.4

      At trial the State presented evidence that the charged offense

took place on January 6, 2014.5     Shortly after the offense occurred

the elderly victim described her attacker to a forensic artist,

whose sketch was consistent with a photograph of Benitez.6                  On

January 10, 2014, police located the truck that Benitez used during

the offense based on descriptions given by the victim and a

neighbor, who witnessed the victim’s attacker flee the scene.7          The

victim identified Benitez in a video lineup that same day and again

in open court during trial as the man who assaulted her by

repeatedly striking her in the head after robbing her home.8


      3
       Id.
      4
      Notice of Intent to Use Evidence of Prior Convictions and
Extraneous Offenses, Docket Entry No. 19-7, pp. 22-23.
      5
      Court Reporter’s Record, vol. 3, Docket Entry No. 19-10,
pp. 63, 115.
      6
      Id. at 48-53, 56-58; State’s Exhibit 20, Docket Entry No. 19-
13, p. 45.
      7
      Court Reporter’s Record, vol. 3, Docket Entry No. 19-10, at
18-19, 39-46, 117-18.
      8
       Id. at 98-101, 117-25.        According to the police offense
                                                       (continued...)

                                    -3-
      A jury in the 262nd District Court for Harris County found

Benitez guilty as charged after deliberating for less than 35

minutes.9      After the guilty verdict was entered, Benitez accepted

a   plea     agreement   as   to   punishment.10   Consistent   with   that

agreement, Benitez admitted that the enhancement allegations were

“true” and the trial court sentenced him to 35 years’ imprisonment

on March 2, 2015.11

      On September 29, 2015, Benitez’s appeal was dismissed for want

of jurisdiction because he expressly waived his right to appeal as

part of the plea agreement.12          See Benitez v. State, No. 01-15-

00262-CR, 2015 WL 5769948, at *1-2 (Tex. App. — Houston [1st Dist.]

Sept. 29, 2015). Benitez did not file a petition for discretionary



      8
      (...continued)
report submitted in support of the initial charging instrument,
Benitez was arrested on January 9, 2014, after committing a similar
robbery. See Complaint, Docket Entry No. 19-7, pp. 6-7. He was
placed into the lineup because the offenses were similar in nature
and close in proximity. The victim in that extraneous offense also
positively identified Benitez in the lineup as the suspect who
attacked her.     See id. at 7. None of this information was
introduced at trial due to a motion in limine by defense counsel.
See Court Reporter’s Record, vol. 3, Docket Entry No. 19-10, p. 6.
      9
      Court Reporter’s Record, vol. 3, Docket Entry No. 19-10, p.
159; Harris County Criminal Docket Sheet for Cause No. 1413994,
Docket Entry No. 19-7, p. 349 (reflecting that the jury retired to
deliberate at 3:45 p.m. on March 2, 2015, and returned to the
courtroom shortly thereafter at 4:20 p.m. to announce their
verdict).
      10
           Court Reporter’s Record, vol. 4, Docket Entry No. 19-11, p. 5.
      11
           Id. at 6-8.
      12
           Id. at 7-8.

                                      -4-
review with the Texas Court of Criminal Appeals although he

obtained     an   extension   of    time    to   do    so,   which   expired    on

December 28, 2015.13

     On September 27, 2016, Benitez signed and dated an Application

for a Writ of Habeas Corpus Seeking Relief from Final Felony

Conviction Under Code of Criminal Procedure, Article 11.07 (“State

Habeas Application”).14       The record reflects that Benitez’s State

Habeas Application was accompanied by a Motion for Evidentiary

Hearing and Applicant’s Brief for 11.07 Application, which included

numerous     exhibits.15      The   State     Habeas    Application     and    its

supporting     materials   were     not    received    by    the   Harris   County

District Clerk’s Office, however, until nearly four months later on

January 24, 2017, where those pleadings were stamped as filed on

January 25, 2017.16

     In his state court habeas proceeding, Benitez raised numerous

claims of ineffective assistance of counsel by his trial and




     13
      Postcard, Docket Entry No. 19-5, p. 1 (advising Benitez that
his extended time to file a petition for discretionary review
expired on December 28, 2015).
     14
          State Habeas Application, Docket Entry No. 19-22, p. 23.
     15
      Motion for Evidentiary Hearing, Docket Entry No. 19-22, pp.
42-44; Applicant’s Brief for 11.07 Application, Docket Entry No.
19-22, pp. 45-205.
     16
      Letter from Harris County District Clerk Chris Daniel, dated
January 25, 2017, Docket Entry No. 19-22, p. 207 (stating that the
State Habeas Application was received “1/24/17”)

                                      -5-
appellate attorneys.17        Benitez argued further that there was no

evidence to support his wrongful conviction.18         The state habeas

corpus court, which also presided over the trial, entered detailed

findings of fact and concluded that Benitez was not entitled to

relief.19        The Texas Court of Criminal Appeals agreed and denied

relief without a written order on findings made by the state habeas

corpus court on November 22, 2017.20

        Benitez contends that he did not receive actual notice that

his State Habeas Application was denied by the Texas Court of

Criminal Appeals until August 8, 2018, when he received a letter

from the Texas State Law Library advising him of the adverse

decision.21        The respondent has provided records of incoming mail

from the prison mail room at the unit where Benitez was assigned

and concedes that he “may not” have received notice of the adverse

ruling until August 8, 2018.22

        On August 22, 2018, Benitez executed the pending federal


        17
      State Habeas Application, Docket Entry No. 19-22, pp. 12-21,
25-29, 32-39.
        18
             Id. at 30-31.
        19
      State’s Proposed Findings of Fact, Conclusions of Law, and
Order, Docket Entry No. 19-22, pp. 254-64.
        20
             Action Taken on Writ No. 37,215-02, Docket Entry No. 19-15,
p. 1.
        21
      Letter dated July 23, 2018, from the Texas State Law Library,
Docket Entry No. 32, p. 7.
        22
      Respondent Davis’s [Second] Response to This Court’s Order
Dated March 29, 2019, Docket Entry No. 43, p. 1.

                                     -6-
habeas corpus Petition under 28 U.S.C. § 2254, which this court

received on August 27, 2018.23   In that Petition, which Benitez has

supplemented with additional allegations, he raises the following

grounds for relief:

     1.   He was denied effective assistance          of   counsel
          before and during his trial.

     2.   There was “no evidence” to support his conviction.

     3.   He was denied due process in connection with
          procedures used to identify him prior to trial and
          in court.

     4.   He is actually innocent        of     the   offense   of
          aggravated robbery.

     5.   The State erred by misleading the jury to believe
          that he committed the offense alone.24

The respondent argues that the Petition must be dismissed as barred

by the governing one-year statute of limitations on federal habeas

corpus review.25


     23
      Petition, Docket Entry No. 1, p. 11; Petition (Continuation),
Docket Entry No. 1-3, p. 32.
     24
      See Petition, Docket Entry No.           1, pp. 6-8; Petition
(Continuation), Docket Entry No. 1-3, pp.     1-32; Petitioner’s Brief
Under 28 U.S.C. § 2254(d)(1)(2), Docket       Entry No. 4., pp. 1-35;
Supplement, Docket Entry No. 11, pp. 2-11;    Supplement, Docket Entry
No. 15, pp. 2-34.
     25
      Respondent’s Amended MSJ, Docket Entry No. 58, pp. 1-4. In
making this argument, the respondent incorporates by reference
portions of the previously filed Respondent Davis’s Motion for
Summary Judgment with Brief in Support (“Respondent’s MSJ”), Docket
Entry No. 18, pp. 7-15, and other submissions in response to the
court’s order for supplemental briefing and mail log records,
including Respondent Davis’s Response to This Court’s Order Dated
March 29, 2019, Docket Entry No. 39, and Respondent Davis’s
[Second] Response to This Court’s Order Dated March 29, 2019,
                                                     (continued...)

                                 -7-
                          II.   Discussion

A.   The One-Year Statute of Limitations

     According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the “AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

all federal habeas corpus petitions filed after April 24, 1996, are

subject to a one-year limitations period found in 28 U.S.C.

§ 2244(d), which runs from the latest of —

     (A)   the date on which the judgment became final by the
           conclusion of direct review or the expiration of
           the time for seeking such review;

     (B)   the date on which the impediment to filing an
           application created by State action in violation of
           the Constitution or laws of the United States is
           removed, if the applicant was prevented from filing
           by such State action;

     (C)   the date on which the constitutional right asserted
           was initially recognized by the Supreme Court, if
           the right has been newly recognized by the Supreme
           Court and made retroactively applicable to cases on
           collateral review; or

     (D)   the date on which the factual predicate of the
           claim or claims presented could have been
           discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).    It is undisputed that the limitations

period began to run in this case no later than December 28, 2015,

when Benitez’s extended time to file a petition for discretionary

review by the Texas Court of Criminal Appeals expired. See Roberts

v. Cockrell, 319 F.3d 690, 694 (5th Cir. 2003) (observing that a



     25
      (...continued)
Docket Entry No. 43.

                                 -8-
conviction becomes final for purposes of § 2244(d)(1)(A) “when the

time     for     seeking      further      direct   review    in    the    state    court

expires”).         That date triggered the AEDPA statute of limitations

under § 2244(d)(1)(A), which expired one year later on December 28,

2016.        The federal Petition that was executed by Benitez on August

22, 2018, is late by 602 days and is therefore barred by the

statute of limitations unless a statutory or equitable exception

applies.


B.      The Availability of Tolling Under 28 U.S.C. § 2244(d)(2)

        Under     28    U.S.C.      §   2244(d)(2),    the   time    during    which   a

“properly filed application for State post-conviction or other

collateral        review”      is       pending    shall   not     count   toward    the

limitations period on federal habeas review.                        Benitez maintains

that he is entitled to statutory tolling under § 2244(d)(2) from

the    date      that    he    signed      his    State    Habeas    Application     and

surrendered it to prison mail room personnel on September 27, 2016,

until the date that the Texas Court of Criminal Appeals denied

relief 421 days later on November 22, 2017.26                       Although Benitez

acknowledges that his State Habeas Application was not received by

the Harris County District Clerk’s Office until January 24, 2017,

he contends that his State Habeas Application should be treated as

though it were filed on the date it was signed and placed in the



        26
             Petitioner’s Motion in Opposition, Docket Entry No. 62, pp.
1-9.

                                             -9-
prison mail system under the mailbox rule.27

     In Houston v. Lack, 108 S. Ct. 2379, 2382-83 (1988), the

Supreme Court held that a pro se prisoner’s notice of appeal under

Federal Rule of Appellate Procedure 4(a)(1) is deemed filed as of

the date the notice is delivered to prison officials for mailing to

the clerk of court.        The Supreme Court explained that the prison

mailbox rule was necessary because “pro se prisoners have no

control over delays between the prison authorities’ receipt of the

notice and its filing, and their lack of freedom bars them from

delivering the notice to the court clerk personally.” Id. at 2384;

see also United States v. Johnson, 125 S. Ct. 1571, 1576 n.2 (2005)

(characterizing the holding in Houston v. Lack as the “so-called

prison mailbox rule”).

     The holding in Houston was eventually codified in Rule 3(d) of

the Rules Governing Section 2254 Cases in the United States

District Courts (the “Habeas Rules”).28        See also Fed. R. App. P.

4(c)(1) and 25(a)(2)(C) (adopting the prison mailbox rule for

inmate filings in federal appellate courts).           Provided that the

prisoner     uses   “the   institution’s   internal   mailing   system”   in

compliance with Rule 3(d) of the Habeas Rules,29 his pleadings are


     27
          Id. at 1-3.
     28
      The prison mailbox rule is also codified in Rule 3(d) of the
Rules Governing Section 2255 Proceedings for the United States
District Courts.
     29
          Rule 3(d) provides: “A paper filed by an inmate confined in
                                                       (continued...)

                                    -10-
considered filed under the prison mailbox rule on the date “he

delivers the papers to prison authorities for mailing.” Spotville

v. Cain, 149 F.3d 374, 378 (5th Cir. 1998).   The Fifth Circuit has

extended the prison mailbox rule to include post-conviction habeas

corpus applications filed in Texas.   See Richards v. Thaler, 710

F.3d 573, 578-79 (5th Cir. 2013).

     There are exceptions in which the prison mailbox rule does not

apply.    A prisoner is not entitled to benefit from the prison

mailbox rule if he has failed to properly stamp or address his

outgoing mail or to comply with “reasonable prison regulations

governing prisoner mail[.]” Medley v. Thaler, 660 F.3d 833, 837

(5th Cir. 2012) (internal quotation marks and citations omitted).

Likewise, a prisoner cannot invoke the prison mailbox rule if his

pleadings were submitted through an outside intermediary or third-

party.    See Dison v. Whitley, 20 F.3d 185, 187 (5th Cir. 1994)

(holding that a prisoner’s use of an unknown agent to file his

documents with the court does not trigger the prison mailbox rule

articulated in Houston v. Lack, 108 S. Ct. 2379 (1988)) (citing

Wilder v. Chairman of the Cent. Classification Bd., 926 F.2d 367,

370 (4th Cir. 1991)); see also Knickerbocker v. Artuz, 271 F.3d 35,

37 (2nd Cir. 2001) (citations omitted).



     29
      (...continued)
an institution is timely if deposited in the institution’s internal
mailing system on or before the last day for filing. If an
institution has a system designed for legal mail, the inmate must
use that system to receive the benefit of this rule.”

                               -11-
     A pro se prisoner has the burden to prove that he is entitled

to benefit from the mailbox rule and that his pleadings were

properly submitted for filing in a timely manner.          See United

States v. Duran, 934 F.3d 407, 412 (5th Cir. 2019).            If the

prisoner meets his burden to prove that the prison mailbox rule

applies and that his submission is timely, the burden then shifts

to the State to prove “untimeliness” by presenting competent

contradictory evidence.      Ray v. Clements, 700 F.3d 993, 995 (7th

Cir. 2012).

     As noted above in the procedural history of this case, the

record reflects that Benitez signed and dated his State Habeas

Application on September 27, 2016.30     The record also confirms that

Benitez’s State Habeas Application was not received by the Harris

County District Clerk’s Office until January 24, 2017.31      This is

significant because Benitez’s deadline to seek federal habeas

relief under the AEDPA expired on December 28, 2016.          Where a

petitioner files his state post-conviction petition after the AEDPA

deadline for seeking federal review has lapsed, the state petition

does not operate to toll the one-year limitations period under

§ 2244(d)(2). See Richards v. Thaler, 710 F.3d 573, 576 (5th Cir.

2013) (citing Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000)).

Thus, Benitez cannot show that he is entitled to statutory tolling


     30
          State Habeas Application, Docket Entry No. 19-22, pp. 7, 23.
     31
      Letter from Harris County District Clerk Chris Daniel, dated
January 25, 2017, Docket Entry No. 19-22, p. 207.

                                  -12-
under § 2244(d)(2) unless he demonstrates that the prison mailbox

rule applies to his State Habeas Application, which he claims to

have surrendered to prison mail room personnel for mailing on

September 27, 2016.

     Benitez has provided his own “Affidavit” stating that he took

his State Habeas Application to the mail room at his assigned

prison unit on the date he signed it, September 27, 2016, where it

was weighed by an unidentified “mailroom lady,” who told Benitez it

would need 24 stamps.32    Benitez reportedly affixed the stamps to

the envelope and handed it back to her for mailing to the Harris

County District Clerk.33

     The Fifth Circuit and other courts have held that a prisoner’s

uncorroborated assertion that he placed his pleadings in the prison

mail system in a timely manner is insufficient to meet his burden

of proof.   See Duran, 934 F.3d at 413 (finding that the prisoner

was not entitled to benefit from the mailbox rule based on his


     32
      Affidavit of Petitioner Marcus Lee Benitez (“Benitez
Affidavit”), Docket Entry No. 46, p. 1.      The Affidavit is not
notarized, but includes an “Unsworn Declaration” under “penalty of
perjury that the statements made . . . are true and correct.” Id.
This complies with 28 U.S.C. § 1746(2) (permitting unsworn
declarations to substitute for an affiant’s oath if the statements
were made “under penalty of perjury” and verified as “true and
correct”). See Ion v. Chevron USA, Inc., 731 F.3d 379, 382 n.2
(5th Cir. 2013) (citations omitted).
     33
      Benitez Affidavit, Docket Entry No. 46, p. 1.        Although
Benitez states that he placed his pleadings in the mail at the
“Clemens Unit,” which is a prison facility located in Brazoria
County, the record confirms that he was assigned to the Bill
Clements Unit in Amarillo for the entire period of time relevant to
his state habeas proceeding.

                                -13-
“bare assertion that he placed his motion in a housing unit

mailbox”); see also Ray, 700 F.3d at 995 (observing that where a

pro se prisoners filing is not received by the state court as

alleged “the habeas petitioner must produce some evidence to

support his sworn statement of timeliness”); Romero-Barillas v.

United States, No. 5:19-cv-58, 2020 WL 1000167, at *3 (S.D. Tex.

March        2,     2020)    (finding   that    a   prisoner’s    “unsubstantiated

assertion” that he surrendered his motion to prison mail room

personnel was insufficient to meet his burden to show that the

mailbox rule applied) (citing Duran, 934 F.3d at 413).34

        The court granted Benitez’s request for discovery in the form

of mail log records to support his claim that he tendered his State

Habeas Application to mail room officials on September 27, 2016,

and gave both parties an opportunity to supplement the record with

evidence about when the State Habeas Application was filed.35                     In

compliance with that order the respondent has provided the relevant

prison mail room procedures outlined in Chapter 3 of the Uniform

Offender           Correspondence    Rules,36    which   are   printed   in   TDCJ’s


        34
      Corroboration is also necessary in other contexts where proof
of mailing is required. See, e.g., Sorrentino v. I.R.S., 383 F.3d
1187, 1194-95 (10th Cir. 2004) (holding that, absent independent
proof such as “a postmark or dated receipt,” a party was not
entitled to the mailbox-rule presumption based solely on his
“uncorroborated self-serving testimony” of mailing).
        35
             Order Granting Relief From Judgment, Docket Entry No. 53, pp.
6-10.
        36
             The     court    is    familiar     with    the     Uniform   Offender
                                                                     (continued...)

                                          -14-
Offender Orientation Handbook.37 According to these procedures mail

room personnel are required to deliver all outgoing mail to a

United States Postal Service employee within two business days of

receipt, except for weekends or holidays.38

       The respondent has also provided mail logs recorded by prison

mail    room      personnel   in   compliance   with   the   Uniform   Offender

Correspondence Rules, showing all outgoing legal mail from the

facility where Benitez was assigned (the Bill Clements Unit) for

the period of time relevant to his state habeas proceeding.39 There

is no entry in those records showing that Benitez placed any legal



       36
      (...continued)
Correspondence rules referenced by the respondent, which were
thoroughly litigated in a class action lawsuit that resulted in a
settlement agreement and consent decree enforced in this district.
See Guajardo v. Estelle, 432 F. Supp. 1373 (S.D. Tex. 1977), aff’d
in part and rev’d in part by Guajardo v. Estelle, 580 F.2d 748
(1978); see also Guajardo v. Estelle, 568 F. Supp. 1354 (S.D. Tex.
1983) (approving the parties’ settlement agreement); Guajardo v.
Texas Dep’t of Criminal Justice, 363 F.3d 392 (5th Cir. 2004)
(affirming the decision to terminate the consent decree).
       37
      Exhibit B to Respondent Davis’s Response to This Court’s
Order Dated March 29, 2019, Docket Entry No. 39-3, p. 2 (page 119
of Offender Orientation Handbook outlining the procedures for
inmates to use the prison mail system).
       38
            Id.
       39
      The records have been submitted piecemeal in several
different docket entries: Exhibit A, Part One, Docket Entry No.
43-1, pp. 2-38 (outgoing legal mail records for September 19, 2016,
through September 30, 2016); Exhibit A, Part Two, Docket Entry No.
43-2, pp. 2-60 (outgoing legal mail for January 16, 2017, through
January 30, 2017); Exhibit C, Docket Entry No. 58-1, pp. 2-313
(outgoing legal mail records for October 1, 2016, through January
5, 2017); Exhibit D, Docket Entry No. 61-1, pp. 2-61 (outgoing
legal mail records for January 5, 2017, through January 16, 2017).

                                       -15-
mail addressed to the Harris County District Clerk’s Office in the

prison mail system between September 27, 2016, and January 24,

2017.

        Benitez argues that the absence of a mail log record is

insufficient    to   refute   the   date   on   which   he   claims   to   have

surrendered his State Habeas Application to prison mail room

personnel.40 On the contrary, the Supreme Court has recognized that

mail logs can “readily dispute a prisoner’s assertion that he

submitted his papers on a different date.”          Houston, 108 S. Ct. at

2384-85; see also Jeffries v. United States, 748 F.3d 1310, 1314-15

(11th Cir. 2014) (observing that evidence about prison mail room

practices and mail log records showing no entry on the alleged date

of filing were sufficient to meet the government’s burden to

demonstrate untimeliness). A petitioner’s unsupported affidavit is

insufficient to establish that his filing was timely where his

claim is contradicted by mail logs.         See Posey v. Rogers, No. 13-

285, 2018 WL 265584, at *1 (M.D. La. June 26, 2014) (rejecting a

habeas petitioner’s sworn affidavit as “conclusory and unsupported

by the record” where it was contradicted by prison mail logs).

        Benitez speculates that prison mail room personnel failed to

record the date on which his State Habeas Application was sent,




        40
      Petitioner’s Motion in Opposition, Docket Entry No. 62, pp.
3, 4-5.

                                    -16-
arguing that this “error” is not his fault.41            Benitez provides no

evidence in support of this theory and he does not otherwise show

that mail room personnel at his prison unit were not logging legal

mail as required by the Uniform Offender Correspondence Rules. See

Turner v. Thaler, No. 3:09-cv-0504, 2011 WL 6259637, at *2 (N.D.

Tex. Nov. 21, 2011) (rejecting a habeas petitioner’s uncorroborated

claim that prison mail logs were “falsified” as conclusory).

Absent such evidence, the mail logs are entitled to the presumption

of regularity that applies to official records.              See Webster v.

Estelle, 505 F.2d 926, 929-30 (5th Cir. 1974)(“Official records are

entitled to a presumption of regularity.”) (citations omitted);

Sexton     v.   Gibbs,   327   F.   Supp.   134,   138   (N.D.   Tex.   1970)

(recognizing that there is “a presumption of regularity which

supports official acts of public officers, and in the absence of

clear evidence to the contrary, courts presume that they have

properly discharged their official duties”); Willis v. Dretke, No.

3:04-cv-2020, 2005 WL 701006, at *1 (N.D. Tex. March 24, 2005)

(“The mail log is entitled to a presumption of regularity.”).

     Federal district courts in Texas routinely rely on mail logs

recorded under the system established by the Uniform Offender

Correspondence Rules to determine filing dates in prisoner cases.

See, e.g., Walker v. Stephens, No 4:11-cv-1055, 2015 WL 7306566, at

*1 (N.D. Tex. Sept. 28, 2015) (reviewing mail log records following



     41
          Id. at 3, 5-6.

                                     -17-
remand by the Fifth Circuit for findings on whether a notice of

appeal was timely); Florence v. Crain, No. V-06-cv-0045, 2007 WL

4438144, at *1 (S.D. Tex. Dec. 17, 2007) (reviewing mail logs to

determine the timeliness of a prisoner’s post-judgment motion under

Fed. R. Civ. P. 59(e)); Gray v. Dretke, No. 3:04-cv-2295, 2005 WL

1133860, at *3 (N.D. Tex. May 10, 2005) (“The best evidence of when

petitioner deposited his writ in the prison mail system are the

prison mail logs.”).42   Benitez has not alleged specific facts or

offered any evidence that calls into question the reliability of

the mail logs submitted by the respondent in this case.

     Noting that there is no proof in the mail logs showing that

Benitez used the prison mail system to submit his State Habeas

Application,   the   respondent   argues   that   he   likely   gave   his

pleadings to an outside third-party for mailing to the state

court.43   In support of that argument the respondent points to

evidence in the state court record, which shows that Benitez’s

State Habeas Application and supporting materials were delivered to


     42
      In this court’s own experience the Fifth Circuit routinely
remands prisoner cases to determine the timeliness of a notice of
appeal and relies on findings that are based on prison mail logs
from TDCJ when making decisions about its jurisdiction. Recent
examples include: Romero v. Davis, No. 17-20659 (5th Cir. Feb. 21,
2018) (Docket Entry No. 38) in Romero v. Davis, H-17-cv-0387 (S.D.
Tex.) (dismissing the appeal in a per curiam opinion where findings
based on prison mail logs showed that the notice of appeal was not
timely submitted); Beach v. Armatys, No. 19-20666 (5th Cir. March
31, 2020) (Docket Entry No. 35) in Beach v. Armatys, No. H-19-cv-
1278 (S.D. Tex.) (same).
     43
      Respondent Davis’s [Second] Response to This Court’s Order
Dated March 29, 2019, Docket Entry No. 43, pp. 3-4.

                                  -18-
the Harris County District Clerk’s Office in a “Priority Mail”

envelope that is post-marked January 16, 2017.44          The respondent

confirms that Priority Mail is not available to inmates through the

Texas prison mail system.45

     Benitez     does   not   dispute   that   the   prison   mail   system

established by TDCJ is the only way for state prisoners to access

the U.S. Mail and that Priority Mail is not available to inmates.46

He also concedes that the prison mail system would have no record

of mail sent by an outside third-party on behalf of a prisoner.47

Although Benitez appears to suggest that prison personnel diverted

his State Habeas Application and “re-packed” his pleadings in a

Priority Mail envelope,48 he presents no proof of this and the



     44
          Envelope, Docket Entry No. 19-22, p. 206.
     45
      Respondent Davis’s [Second] Response to This Court’s Order
Dated March 29, 2019, Docket Entry No. 43, pp. 3-4.
     46
          Petitioner’s Motion in Opposition, Docket Entry No. 62, p.
2.
     47
          Id. at 2.
     48
      Id. at 7. Benitez has denied using Priority Mail, although
he has not done so in a sworn pleading under penalty of perjury for
purposes of 28 U.S.C. § 1746. He has argued that the envelope
found in the state court record is not sold at the prison
commissary and that the hand-written address was made using the
type of pen or marker that was likewise “not issued to him” or
available at within the prison system. See Petitioner’s Motion
Requesting Further Discovery/Disclosure in Response to State’s
Response (DE 43), Docket Entry No. 45, p. 4. This argument is
unavailing, however, because an outside intermediary would not have
needed to use supplies from the prison commissary when placing an
item in Priority Mail at a United States Post Office or other
outside mailing facility.

                                   -19-
record does not support his assertion.       In that regard, the court

notes that Benitez was assigned to the Clements Unit in Amarillo,

but the post-mark on the Priority Mail envelope reflects that it

was sent locally from “Houston TX 77002,”49 which is hundreds of

miles away.     The record in this case also reflects that Benitez’s

federal habeas Petition was also submitted using Priority Mail.50

     This      evidence   indicates   that   Benitez’s   State   Habeas

Application was sent to the Harris County District Clerk’s Office

through Priority Mail by someone unaffiliated with the Clements

Unit and that it was not submitted through the prison mail system.

See Gillam v. Davis, No. 3:15-cv-2692, 2017 WL 3447866, at *10

(N.D. Tex. July 14, 2017) (holding that the mailbox rule did not

apply where there were no mail logs reflecting that items were

mailed by the petitioner and the envelope for his pleadings shows

that it was sent from a different zip code from where the prisoner

was located) (citing Griffith v. Davis, No. 3:15-cv-1282, 2016 WL

8285809, at *2 (N.D. Tex. Oct. 26, 2016) (inmate was not entitled

to the mailbox rule where prison logs did not show that he mailed

anything to the court during the relevant time period and the

postmark was from Houston, Texas, but the inmate was incarcerated



     49
          Envelope, Docket Entry No. 19-22, p. 206.
     50
      Envelope, Docket Entry No. 1-2, p. 1 (reflecting that
Benitez’s federal habeas Petition was received by the Clerk’s
Office in an envelope marked “Priority Mail,” which expressly
states along the far left-hand side that it is “provided solely for
use in sending Priority Mail”).

                                  -20-
in Huntsville), recommendation adopted, 2017 WL 661398 (N.D. Tex.

Feb. 17, 2017)).

     Where a prisoner does not use the institutional mail system or

has an outside intermediary submit pleadings on his behalf, the

prison mailbox rule does not apply.       See Dison, 20 F.3d at 187; see

also Cousin v. Lensing, 310 F.3d 843, 847 & n.2 (5th Cir. 2002)

(observing   that   the   prison   mailbox   rule   does   not   extend   to

prisoners who are represented by counsel or to submissions filed on

a prisoner’s behalf by a “non-attorney intermediary”); Gray v.

Thaler, No. 3:09-cv-0304, 2009 WL 3614458, at *3 (N.D. Tex. Oct.

30, 2009) (observing that the mailbox rule does not apply to

pleadings submitted by a friend or family member on a prisoner’s

behalf) (citations omitted).

     Benitez has failed to come forward with any independent

evidence to support his claim that he placed his State Habeas

Application in the prison mail system on September 27, 2016.

Absent mail logs or other competent evidence to corroborate his

claim that he placed his State Habeas Application in the prison

mail system on September 27, 2016, Benitez has not shown that the

prison mailbox rule applies or that this state court habeas

proceeding was filed before his federal statute of limitations

expired on December 28, 2016.         As a result, his state habeas

proceeding does not toll the statute of limitations pursuant to 28

U.S.C. § 2244(d)(2).



                                   -21-
C.     There Is No Other Basis for Statutory or Equitable Tolling

       Benitez does not demonstrate that there is any other basis for

statutory tolling under 28 U.S.C. § 2244(d).                  Benitez does not

assert that he was subject to state action that impeded him from

filing      his    Petition    in   a   timely    manner.      See     28    U.S.C.

§ 2244(d)(1)(B).         Likewise, none of his claims are based on a

constitutional right that has been newly recognized and made

retroactive by the Supreme Court.              See 28 U.S.C. § 2244(d)(1)(C).

In addition, none of his claims raise a constitutional issue that

is based on a new “factual predicate” that could not have been

discovered        previously   if   the   petitioner    had    acted     with   due

diligence.        See 28 U.S.C. § 2244(d)(1)(D).

       Equitable tolling is available at the court’s discretion where

a petitioner demonstrates (1) that he pursued federal review with

due diligence and (2) that “‘some extraordinary circumstance stood

in his way’ and prevented timely filing.”             Holland v. Florida, 130

S. Ct. 2549, 2562 (2010) (quoting Pace v. DiGuglielmo, 125 S. Ct.

1807, 1814 (2005)).            Benitez contends that he is entitled to

tolling for equitable reasons because did not receive notice until

August 8, 2018, that the Texas Court of Criminal Appeals denied his

State Habeas Application on November 22, 2017.51               Once he received

this     notice     Benitez    executed    his    federal     Petition      shortly

thereafter on August 22, 2018, which the court received on August


       51
      Supplement to Brief in Opposition to Being Time-Barred,
Docket Entry No. 32, p. 3.

                                        -22-
27, 2018.52

       The Fifth Circuit has held that long delays in receiving

notice of an adverse ruling on a state habeas corpus application

may warrant equitable tolling if the petitioner can demonstrate

that he acted with the requisite diligence in pursuing habeas

relief. See Hardy v. Quarterman, 577 F.3d 596, 598 (5th Cir. 2009)

(citing Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir. 2000));

see also Jackson v. Davis, 933 F.3d 408, 412-13 (5th Cir. 2019)

(observing that the diligence inquiry is “fact-specific, turn[ing]

on the facts and circumstances of a particular case”) (citations

and internal quotation marks omitted).              However, even if Benitez

were    entitled     to   tolling   between   the   date   his   State   Habeas

Application was denied on November 22, 2017, and the date he

received notice on August 8, 2018, his federal Petition would still

remain untimely because the statute of limitations expired on

December 28, 2016, which is well before the alleged delay occurred.

Accordingly, Benitez’s argument about delayed notice is unhelpful

to him.

       Benitez argues further that his delay should be excused for

equitable reasons because he is actually innocent of the aggravated

robbery offense.53        A free-standing allegation of actual innocence

is not an “independent constitutional claim” that is actionable on



       52
            Id.
       53
            Petition, Docket Entry No. 1, p. 10.

                                      -23-
federal habeas corpus review.    See Herrerra v. Collins, 113 S. Ct.

853, 869 (1993); see also Graves v. Cockrell, 351 F.3d 143, 151

(5th Cir. 2003) (observing that the Fifth Circuit has repeatedly

held that claims of actual innocence are “not cognizable” on

federal habeas review) (citations omitted)).    If proven, however,

actual innocence may excuse a failure to comply with the one-year

statute of limitations on federal habeas corpus review.         See

McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013).

     To be credible a habeas petitioner must support a claim of

actual innocence with “new reliable evidence — whether it be

exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence — that was not presented at trial.”

Schlup v. Delo, 115 S. Ct. 851, 865 (1995).    To prevail on such a

claim a petitioner must also show “that it is more likely than not

that no reasonable juror would have convicted him in the light of

the new evidence.”   Id. at 867.

     Benitez does not support his claim with new evidence that was

not available at trial or that demonstrates his actual innocence

under the standard articulated in Schlup. Benitez bases his actual

innocence claim on an article that was published on February 5,

2014, which mistakenly stated that there was DNA evidence linking

Benitez to the offense.54       Benitez appears to argue that the


     54
       Supplement, Docket Entry No. 11, pp. 2, 8. Benitez points
to a portion of an internet article published on February 5, 2014,
by the website forwardtimesonline.com, which is entitled “Attack on
                                                     (continued...)

                                 -24-
victim’s identification of him was influenced by this article,

which caused her to mistakenly believe that there was DNA linking

him to the offense.55           Benitez’s argument overlooks the fact that

the victim provided a description of him to the forensic sketch

artist shortly after the offense occurred on January 6, 2014, and

identified him in a video lineup on January 10, 2014, well before

the article was published.56

     To the extent that Benitez argues that the victim was misled

by law enforcement officers before she identified him on January

10, 2014, the record shows that DNA testing of the evidence

collected in his case was not completed until much later in July of

2014.57     DNA testing excluded Benitez as a match to any biologic

material collected from the victim.58            The DNA test results were

highlighted at trial, where defense counsel emphasized the lack of

forensic        evidence   or   fingerprints   linking   his   client   to   the

offense.59       The jury was not persuaded by this argument and Benitez


     54
      (...continued)
Our Elderly! Who’s Looking Out for Them?” Supplement, Docket Entry
No. 11, pp. 8-9.
     55
          Supplement, Docket Entry No. 11, p. 2.
     56
      Court Reporter’s Record, vol. 3, Docket Entry No 19-10,
pp. 48-58, 98-101.
     57
      Laboratory Report #3, Houston Forensic Science Center, Docket
Entry No. 19-12, pp. 12-13.
     58
          Id.
     59
          Court Reporter’s Record, vol. 3, Docket Entry No. 19-10,
                                                     (continued...)

                                       -25-
has not presented any new reliable evidence establishing that he

was mistakenly identified by the victim as the person who assaulted

her after robbing her home.          Moreover, due to the overwhelming

evidence against him Benitez has not shown “that it is more likely

than not that no reasonable juror would have convicted him in the

light of the new evidence.”      Schlup, 115 S. Ct. at 867. Because

Benitez has not shown that he is actually innocent, he is not

entitled to tolling under McQuiggin.

     Although Benitez points to his status as an indigent prison

inmate,   it   is   settled   that    a     petitioner’s   pro   se   status,

incarceration, and ignorance of the law do not excuse his failure

to file a timely federal habeas petition and are not grounds for

equitable tolling.     See Felder v. Johnson, 204 F.3d 168, 171-72

(5th Cir. 2000).     The Fifth Circuit has cautioned courts “not to

apply the statute of limitations too harshly,” Fisher v. Johnson,

174 F.3d 710, 713 (5th Cir. 1999), but this court has reviewed the

entire record and concludes that no miscarriage of justice will

result from dismissing the Petition as time-barred because his

claims were reviewed and rejected previously in state court.60            For

the reasons articulated by the state habeas corpus court, which

also presided over Benitez’s trial, his claims appear to be



     59
      (...continued)
pp. 101-03, 150-53.
     60
      State’s Proposed Findings of Fact, Conclusions of Law, and
Order, Docket Entry No. 19-22, pp. 254-64.

                                     -26-
entirely without merit.61            Because Benitez fails to otherwise

establish that any exception to the AEDPA statute of limitations

applies, the Respondent’s Amended MSJ will be granted, and the

Petition    will    be    dismissed     as   untimely   under     28   U.S.C.

§ 2244(d)(1).




                   III.    Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.                    A

certificate of appealability will not issue unless the petitioner

makes “a substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(c)(2), which requires a petitioner to

demonstrate “‘that reasonable jurists would find the district

court’s    assessment     of   the   constitutional   claims    debatable   or

wrong.’”    Tennard v. Dretke, 124 S. Ct. 2562, 2569 (2004) (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).          Where denial of

relief is based on procedural grounds, the petitioner must show not

only that “jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right,” but also that they “would find it debatable whether the



     61
      See id.; see also Trial Court Writ No. 1413994-A, Clerk’s
Summary Sheet, Docket Entry No. 19-22, p. 2 (confirming that the
judge presiding over the trial and the judge presiding over the
habeas proceeding were the same).

                                      -27-
district court was correct in its procedural ruling.”    Slack, 120

S. Ct. at 1604.   For reasons set forth above, this court concludes

that jurists of reason would not debate whether any procedural

ruling in this case was correct or whether the petitioner states a

valid claim for relief.    Therefore, a certificate of appealability

will not issue.


                     IV.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.   Respondent Davis’s Amended Motion for Summary
          Judgment (Docket Entry No. 58) is GRANTED and
          Petitioner’s Motion in Opposition (Docket Entry No.
          62) is DENIED.

     2.   The Petition for a Writ of Habeas Corpus By a
          Person in State Custody filed by Marcus Lee Benitez
          (Docket Entry No. 1) is DISMISSED with prejudice.

     3.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Amended Memorandum

Opinion and Order to the parties.

     SIGNED at Houston, Texas, on this 9th day of April, 2020.




                                               SIM LAKE
                                SENIOR UNITED STATES DISTRICT JUDGE




                                 -28-
